This case is before the Indiana Supreme Court on a petition to transfer jurisdiction filed pursuant to Appellate Rule 57. The Notice of Appeal indicates the appellant is appealing an order entered January 7, 2013, which addresses child custody and is titled “Findings of Fact, Conclusions of Law, and Order for Judgment.” A majority of the Court of Appeals concluded the order appealed is a final judgment and decided the merits of the appeal. See In re the Paternity of C.J.A., 3 N.E.3d 1020 (Ind.Ct.App.2014).
We find the January 7, 2013 order is not an appealable final judgment. The order does not dispose of all claims as to all parties and does not fit within any other definition of “final judgment” listed in Indiana Appellate Rule 2(H). In addition, the order appealed is not within any of the categories of interlocutory orders from which an appeal may be taken as of right under Appellate Rule 14(A), and the appellant did not seek certification to file a discretionary interlocutory appeal under Appellate Rule 14(B). The Appellate Rules therefore do not authorize this appeal.
Accordingly, the Court GRANTS transfer, thereby vacating the Court of Appeals opinion, and DISMISSES the appeal.
The Clerk is directed to send a copy of this order to counsel of record. The Clerk also is directed to post a copy of this order to the Court’s website and to send a copy of this order to LexisNexis and Thomson/Reuters for publication on-line and in the bound volumes of this Court’s decisions.
All Justices concur.